DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed February 18, 2019. Claims 1-21 are presently pending and are presented for examination.

Objections
4.	Independent claim 8 recites “A method of governing the speed of a vehicle using an electronically comprising”. When reading the claim, it seems that it is incomplete because it misses what component is electronically used.
Appropriate correction is required. 

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a speed compensation component”, “a pedal command component”, and “a throttle calibration 1-7 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

8.	Claim 1 recites “a speed compensation component; a pedal command component”. There is not sufficient structure in the claim limitation to perform the claimed function and is indefinite. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely the structure behind a speed compensation component and a pedal command component as presented in the claim. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2-7 and 21 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 8 and 18 contain similar limitations so they are rejected for similar reasons.
Claims 9-16 and 19-20 depend from claims 8 and 18 respectively, and therefore include the same limitations as claims 8 and 18, so they are rejected for the same reasons. 

9.	Claim 5 recites “a throttle calibration component comprising a calibration selector that, when activated, calibrates the throttle”. There is not sufficient structure in the claim limitation to perform the claimed function and is indefinite. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely the structure behind a throttle calibration component comprising a calibration selector that, when activated, calibrates the throttle. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
6 depend from claim 5 and therefore include the same limitation as claim 5 so it is rejected for the same reason.

10.	Claims 3, 4, 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claim 1 recites “said pedal throttle command”. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 4 recite “the transmission selector position”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the throttle position”, “the engine rpm” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the speed of a vehicle”, “the transmission”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the mechanical stop”, “the manufacturer-recommended engine rpm”, “the throttle position”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 and 21 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 8 and 18 contain similar limitations so they are rejected for similar reasons.
Claims 9-16 and 19-20 depend from claims 8 and 18 respectively, and therefore include the same limitations as claims 8 and 18, so they are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Wetterlund et al, US 2014/0060953, in view of Grajkowski et al. US 2011/0297462, hereinafter referred to as Wetterlund and Grajkowski, respectively.

Regarding claim 1, Wetterlund discloses an electronic speed control system for a vehicle comprising: 
a speed compensation component (See at least claim 2, “the controller adjusts the operation of the vehicle by limiting a maximum speed of at least one of the engine and the vehicle to a maximum speed threshold”); 
a pedal command component (See at least ¶ 125, “The further pedals 722, 722 are depressed, the faster the vehicle proceeds, limited by the control mechanism 750”); and, 
a throttle actuator (See at least ¶ 72, “Operator controls, such as a steering wheel and throttle controls, are supported within cab 30, as is further detailed herein”); 
wherein said speed compensation component is an algorithm that: determines a maximum allowed speed for the vehicle based on a transmission configuration (See at least claim 11, “wherein the adjusting the operation of the vehicle includes limiting a maximum speed of at least one of the engine and the vehicle to a maximum speed threshold”), (See at least ¶ 151, “Vehicle control logic 1306 of FIG. 56 is further operative to provide cruise control for utility vehicle 2 such that utility vehicle 2 operates at a substantially constant vehicle speed.”), (See at least ¶ 146, “Controller 1302 detects the type of attachment 1316 connected and configures vehicle settings based on the detected type, as described herein…Exemplary vehicle functions that are changed based on the detected attachment type include the maximum vehicle speed, the maximum engine speed, the number of driven wheels (e.g., AWD, 4WD, 2WD, etc.), electrical load shedding, power load shedding, and any other suitable vehicle function or setting”); 
determines a machine ground speed (See at least ¶ 137, “One or more speed sensors 1308 provide speed feedback to controller 1302, such as the engine speed, vehicle speed, PTO shaft speed, or other drive line speeds”); and,  
wherein said pedal command component generates an electronic pedal throttle command based on a mechanical pedal position that is electronically adjusted according to a throttle ramp (See at least ¶ 125, “The further pedals 722, 722 are depressed, the faster the vehicle proceeds, limited by the control mechanism 750”);  
wherein said system applies said governor throttle offset to said pedal throttle command to generate a final throttle position command, which is sent to said throttle actuator (See at least ¶ 124, “Thus moving the treadle pedal 720 causes a change to both the swashplate angle as well as the throttle position”).   
Wetterlund fails to explicitly disclose calculates a governor throttle offset value by comparing the maximum allowed speed and the machine ground speed. 
However, Grajkowski teaches calculates a governor throttle offset value by comparing the maximum allowed speed and the machine ground speed (See at least ¶ 48, “ECM 12 limits the torque of engine 38 based on the setting of maximum speed device 22 as well as feedback from wheel speed sensor 30 and/or engine speed sensor 28”), (See at least ¶ 50, “Upon detection of the vehicle ground speed approaching or exceeding the maximum speed provided by maximum speed device 22, ECM 12 provides a throttle command signal to throttle actuator 32 to limit the opening of throttle valve assembly 34, regardless of a greater throttle demand from throttle control 16. As such, ECM 12 controls the engine torque based on feedback from wheel speed sensor 30 to maintain a vehicle ground speed approximately at or below the selected maximum speed, despite throttle control 16 being at a position normally corresponding to a vehicle speed greater than the selected maximum speed”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic speed control system for the vehicle of Wetterlund and include a governor throttle offset value by comparing the maximum allowed speed and the machine ground speed as taught by Grajkowski because it would allow the system to reduce the throttle opening to limit the vehicle or engine speed to the maximum speed regardless of throttle operator demanding a faster speed (Grajkowski ¶ 52).

Regarding claim 2, Wetterlund discloses the system of claim 1 wherein said algorithm further determines whether the vehicle is operating an attachment, and if the vehicle is operating an attachment, the speed compensation component sets the maximum allowed speed to a maximum allowed attachment speed (See at least ¶ 146, “Controller 1302 detects the type of attachment 1316 connected and configures vehicle settings based on the detected type, as described herein…Exemplary vehicle functions that are changed based on the detected attachment type include the maximum vehicle speed, the maximum engine speed, the number of driven wheels (e.g., AWD, 4WD, 2WD, etc.), electrical load shedding, power load shedding, and any other suitable vehicle function or setting. For example, for a lawn mower attachment 1316, control logic 1306 may limit the engine speed, and therefore the PTO speed, and the vehicle speed to provide optimal or improved cutting conditions”).

Regarding claim 3, Wetterlund discloses the system of claim 2, wherein if the vehicle is not operating an attachment, the speed compensation component sets the maximum allowed speed to a maximum speed according to the transmission selector position  (See at least claim 11, “wherein the adjusting the operation of the vehicle includes limiting a maximum speed of at least one of the engine and the vehicle to a maximum speed threshold”), (See at least ¶ 151, “Vehicle control logic 1306 of FIG. 56 is further operative to provide cruise control for utility vehicle 2 such that utility vehicle 2 operates at a substantially constant vehicle speed.”).

Regarding claim 4, Wetterlund discloses the system of claim 3, wherein the transmission selector position is one of range high, range low, reverse, park and neutral (See at least ¶ 144, “when operator manipulates treadle pedal 720 to change the driving direction of utility vehicle 2 from forward to reverse or from reverse to forward, treadle pedal 720 may quickly pass through the neutral position to change the vehicle direction. Controller 1302 detects that utility vehicle 2 is changing directions based on the vehicle speed sensor 1308 and the treadle position sensor”), (The examiner notes that is known in the art for a utility vehicle to have a transmission that selects from multiple positions).

Regarding claim 5, Wetterlund discloses the system of claim 1.

However, Grajkowski teaches a throttle calibration component comprising a calibration selector that, when activated, calibrates the throttle by setting an electrical zero throttle position to a manufacturer-recommended engine rpm that optimizes performance (See at least ¶ 95, “ECM 12 is further configured to reduce the throttle response based on the load being carried, towed, pushed, or otherwise moved by vehicle 100…In one embodiment, ECM 12 implements the load-based throttle control when transmission 62 is in any suitable gear…In one embodiment, ECM 12 controls throttle valve 34 such that the responsiveness of the throttle is inversely proportional to the weight of the load, i.e., the throttle responsiveness decreases as the weight of the load increases”), (See at least ¶ 97, “In one embodiment, in both the manual and automatic transmissions 62, ECM 12 adjusts throttle valve 34 to reduce the torque output of engine 38 to substantially zero torque or to a minimal positive torque”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic speed control system for the vehicle of Wetterlund and include a throttle calibration component comprising a calibration selector that, when activated, calibrates the throttle by setting an electrical zero throttle position to a manufacturer-recommended engine rpm that optimizes performance as taught by Grajkowski because it would allow the system to reduce the throttle opening to limit the vehicle or engine speed to the maximum speed regardless of throttle operator demanding a faster speed (Grajkowski ¶ 52). 

Regarding claim 6, Wetterlund discloses the system of claim 5.
Wetterlund fails to explicitly disclose wherein said throttle calibration component comprises an automatic sequence that when activated, moves an actuator position to a mechanical stop. 
However, Grajkowski teaches wherein said throttle calibration component comprises an automatic sequence that when activated, moves an actuator position to a mechanical stop (See at least ¶ 71, “FIGS. 6A-6D illustrate exemplary throttle responses or throttle maps for each drive mode. As illustrated in FIGS. 6A-6D, throttle control 16 (shown as "rider input device") has a range of movement from position A (fully released) to position B (fully engaged), and throttle plate 36 has a range of movement from position X (fully closed throttle) to position Y (fully open throttle). Depending on the design of throttle control 16,”), (See at least ¶ 97, “In one embodiment, in both the manual and automatic transmissions 62, ECM 12 adjusts throttle valve 34 to reduce the torque output of engine 38 to substantially zero torque or to a minimal positive torque”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic speed control system for the vehicle of Wetterlund and include wherein said throttle calibration component comprises an automatic sequence that when activated, moves an actuator position to a mechanical stop as taught by Grajkowski because it would allow the system to reduce the throttle opening to limit the vehicle or engine speed to the maximum speed regardless of throttle operator demanding a faster speed (Grajkowski ¶ 52).

Regarding claim 7, Wetterlund discloses the system of claim 6.

However, Grajkowski teaches wherein said automatic sequence comprises: using the mechanical stop as an initial zero throttle position (See at least ¶ 97, “In one embodiment, in both the manual and automatic transmissions 62, ECM 12 adjusts throttle valve 34 to reduce the torque output of engine 38 to substantially zero torque or to a minimal positive torque”); increasing the throttle position and the engine rpm with the actuator lever (See at least ¶ 73, “position B to increase or decrease the displacement of throttle plate 36 in response to a movement of throttle control 16”); monitoring the throttle position and the engine rpm using a machine electronic control unit (ECU) (See at least ¶ 104, “ECM 12 monitors the torque applied to drive train 60 based on throttle valve 34, engine manifold pressure, engine speed, and other inputs, as described herein”); holding the throttle position when the manufacturer-recommended engine rpm is achieved (See at least ¶ 9, “The method further includes monitoring at least one of a vehicle speed and an engine speed and receiving a request associated with a maximum vehicle speed. The method includes limiting the vehicle to the maximum vehicle speed upon the at least one of the vehicle speed and the engine speed being less than or equal to a threshold speed. The method further includes limiting the vehicle to a default maximum vehicle speed upon the at least one of the vehicle speed and the engine speed being greater than the threshold speed”); and; the ECU establishes the held throttle position as (See at least ¶ 97, “In one embodiment, in both the manual and automatic transmissions 62, ECM 12 adjusts throttle valve 34 to reduce the torque output of engine 38 to substantially zero torque or to a minimal positive torque.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic speed control system for the vehicle of Wetterlund and include wherein said automatic sequence comprises: using the mechanical stop as an initial zero throttle position; increasing the throttle position and the engine rpm with the actuator lever; monitoring the throttle position and the engine rpm using a machine electronic control unit (ECU); holding the throttle position when the manufacturer-recommended engine rpm is achieved; and; the ECU establishes the held throttle position as the calibrated electrical zero throttle position as taught by Grajkowski because it would allow the system to reduce the throttle opening to limit the vehicle or engine speed to the maximum speed regardless of throttle operator demanding a faster speed (Grajkowski ¶ 52).

Regarding claim 8, Wetterlund discloses a method of governing the speed of a vehicle using an electronically comprising: 
setting a maximum allowed ground speed based on a vehicle attachment if there is an attachment being used (See at least ¶ 146, “Controller 1302 detects the type of attachment 1316 connected and configures vehicle settings based on the detected type, as described herein…Exemplary vehicle functions that are changed based on the detected attachment type include the maximum vehicle speed, the maximum engine speed, the number of driven wheels (e.g., AWD, 4WD, 2WD, etc.), electrical load shedding, power load shedding, and any other suitable vehicle function or setting. For example, for a lawn mower attachment 1316, control logic 1306 may limit the engine speed, and therefore the PTO speed, and the vehicle speed to provide optimal or improved cutting conditions”);  
setting the maximum allowed ground speed based on a position of the transmission if there is not an attachment being used (See at least ¶ 150, “an operator may enter a desired maximum engine and/or vehicle speed, a two-wheel or four-wheel drive mode, or another vehicle setting via a user interface, and control logic 1306 then implements these settings”); 
adjusting a pedal throttle command with said governor throttle offset value to generate a final throttle position command (See at least ¶ 124, “Thus moving the treadle pedal 720 causes a change to both the swashplate angle as well as the throttle position”).   
Wetterlund fails to explicitly disclose comparing the maximum allowed ground speed to a machine ground speed to determine a governor throttle offset value. 
However, Grajkowski teaches comparing the maximum allowed ground speed to a machine ground speed to determine a governor throttle offset value (See at least ¶ 48, “ECM 12 limits the torque of engine 38 based on the setting of maximum speed device 22 as well as feedback from wheel speed sensor 30 and/or engine speed sensor 28”), (See at least ¶ 50, “Upon detection of the vehicle ground speed approaching or exceeding the maximum speed provided by maximum speed device 22, ECM 12 provides a throttle command signal to throttle actuator 32 to limit the opening of throttle valve assembly 34, regardless of a greater throttle demand from throttle control 16. As such, ECM 12 controls the engine torque based on feedback from wheel speed sensor 30 to maintain a vehicle ground speed approximately at or below the selected maximum speed, despite throttle control 16 being at a position normally corresponding to a vehicle speed greater than the selected maximum speed”).  


Regarding claim 9, Wetterlund discloses the method of claim 8 wherein setting the maximum allowed ground speed based on the position of the transmission if there is not an attachment being used comprises determining whether the transmission is in range high, range low, or reverse (See at least ¶ 146, “Controller 1302 detects the type of attachment 1316 connected and configures vehicle settings based on the detected type, as described herein…Exemplary vehicle functions that are changed based on the detected attachment type include the maximum vehicle speed, the maximum engine speed, the number of driven wheels (e.g., AWD, 4WD, 2WD, etc.), electrical load shedding, power load shedding, and any other suitable vehicle function or setting. For example, for a lawn mower attachment 1316, control logic 1306 may limit the engine speed, and therefore the PTO speed, and the vehicle speed to provide optimal or improved cutting conditions”).

Regarding claim 10, Wetterlund discloses the method of claim 8.  
Wetterlund fails to explicitly disclose further comprising setting the maximum allowed ground speed to zero if the transmission is in park or neutral, regardless of whether there is an attachment being used. 
(See at least ¶ 95, “ECM 12 is further configured to reduce the throttle response based on the load being carried, towed, pushed, or otherwise moved by vehicle 100…In one embodiment, ECM 12 implements the load-based throttle control when transmission 62 is in any suitable gear…In one embodiment, ECM 12 controls throttle valve 34 such that the responsiveness of the throttle is inversely proportional to the weight of the load, i.e., the throttle responsiveness decreases as the weight of the load increases”), (See at least ¶ 97, “In one embodiment, in both the manual and automatic transmissions 62, ECM 12 adjusts throttle valve 34 to reduce the torque output of engine 38 to substantially zero torque or to a minimal positive torque”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of governing the speed of a vehicle of Wetterlund and include setting the maximum allowed ground speed to zero if the transmission is in park or neutral, regardless of whether there is an attachment being used as taught by Grajkowski because it would allow the system to reduce the throttle opening to limit the vehicle or engine speed to the maximum speed regardless of throttle operator demanding a faster speed (Grajkowski ¶ 52).

Regarding claim 11, Wetterlund discloses the method of claim 8. 
Wetterlund fails to explicitly disclose wherein comparing the maximum allowed ground speed to the machine ground speed to determine the governor throttle offset value comprises 
However, Grajkowski teaches wherein comparing the maximum allowed ground speed to the machine ground speed to determine the governor throttle offset value comprises setting the governor throttle offset to zero if the maximum allowed ground speed is greater than or equal to the machine ground speed (See at least ¶ 48, “ECM 12 limits the torque of engine 38 based on the setting of maximum speed device 22 as well as feedback from wheel speed sensor 30 and/or engine speed sensor 28”), (See at least ¶ 50, “Upon detection of the vehicle ground speed approaching or exceeding the maximum speed provided by maximum speed device 22, ECM 12 provides a throttle command signal to throttle actuator 32 to limit the opening of throttle valve assembly 34, regardless of a greater throttle demand from throttle control 16. As such, ECM 12 controls the engine torque based on feedback from wheel speed sensor 30 to maintain a vehicle ground speed approximately at or below the selected maximum speed, despite throttle control 16 being at a position normally corresponding to a vehicle speed greater than the selected maximum speed”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of governing the speed of a vehicle of Wetterlund and include comparing the maximum allowed ground speed to the machine ground speed to determine the governor throttle offset value comprises setting the governor throttle offset to zero if the maximum allowed ground speed is greater than or equal to the machine ground speed as taught by Grajkowski because it would allow the system to reduce the throttle opening to limit the vehicle or engine speed to the maximum speed regardless of throttle operator demanding a faster speed (Grajkowski ¶ 52).

Regarding claim 12, Wetterlund discloses the method of claim 8 wherein comparing the maximum allowed ground speed to the machine ground speed to determine the governor throttle offset value comprises calculating the machine ground speed (See at least ¶ 137, “One or more speed sensors 1308 provide speed feedback to controller 1302, such as the engine speed, vehicle speed, PTO shaft speed, or other drive line speeds”).  

Regarding claim 13, Wetterlund discloses the method of claim 12 wherein calculating the machine ground speed comprises calculating a machine ground speed based on wheel speed and wheel rolling radius (See at least ¶ 137, “One or more speed sensors 1308 provide speed feedback to controller 1302, such as the engine speed, vehicle speed, PTO shaft speed, or other drive line speeds”). 

Regarding claim 14, Wetterlund discloses the method of claim 8 further comprising determining whether the vehicle is in calibration mode (See at least ¶ 149, “If a CAN address is claimed at block 1366, vehicle control logic 1306 determines if manual override is selected at block 1370. If manual override is not selected, vehicle control logic 1306 adjusts the vehicle operation settings at block 1372 based on the type of attachment 1316 detected. For example, control logic 1306 retrieves and implements vehicle configuration settings from memory 1304 that correspond to the detected type of attachment 1316”).  

Regarding claim 15, Wetterlund discloses the method of claim 14.  

However, Grajkowski teaches further comprising actuating an automatic calibration sequence if it is determined that the vehicle is in calibration mode (See at least ¶ 95, “ECM 12 is further configured to reduce the throttle response based on the load being carried, towed, pushed, or otherwise moved by vehicle 100…In one embodiment, ECM 12 implements the load-based throttle control when transmission 62 is in any suitable gear…In one embodiment, ECM 12 controls throttle valve 34 such that the responsiveness of the throttle is inversely proportional to the weight of the load, i.e., the throttle responsiveness decreases as the weight of the load increases”), (See at least ¶ 97, “In one embodiment, in both the manual and automatic transmissions 62, ECM 12 adjusts throttle valve 34 to reduce the torque output of engine 38 to substantially zero torque or to a minimal positive torque”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of governing the speed of a vehicle of Wetterlund and include further comprising actuating an automatic calibration sequence if it is determined that the vehicle is in calibration mode as taught by Grajkowski because it would allow the system to reduce the throttle opening to limit the vehicle or engine speed to the maximum speed regardless of throttle operator demanding a faster speed (Grajkowski ¶ 52).

Regarding claim 16, Wetterlund discloses the method of claim 15. 
Wetterlund fails to explicitly disclose wherein actuating the automatic calibration sequence comprises: using the mechanical stop as an initial zero throttle position; increasing a 
However, Grajkowski teaches wherein actuating the automatic calibration sequence comprises: using the mechanical stop as an initial zero throttle position (See at least ¶ 97, “In one embodiment, in both the manual and automatic transmissions 62, ECM 12 adjusts throttle valve 34 to reduce the torque output of engine 38 to substantially zero torque or to a minimal positive torque”); increasing a throttle position and an engine rpm with the actuator lever (See at least ¶ 73, “position B to increase or decrease the displacement of throttle plate 36 in response to a movement of throttle control 16”); monitoring the throttle position and the engine rpm using a machine electronic control unit (ECU) (See at least ¶ 104, “ECM 12 monitors the torque applied to drive train 60 based on throttle valve 34, engine manifold pressure, engine speed, and other inputs, as described herein”); holding the throttle position when the manufacturer-recommended engine rpm is achieved (See at least ¶ 9, “The method further includes monitoring at least one of a vehicle speed and an engine speed and receiving a request associated with a maximum vehicle speed. The method includes limiting the vehicle to the maximum vehicle speed upon the at least one of the vehicle speed and the engine speed being less than or equal to a threshold speed. The method further includes limiting the vehicle to a default maximum vehicle speed upon the at least one of the vehicle speed and the engine speed being greater than the threshold speed”); and, establishing the held throttle position as the calibrated electrical zero throttle position (See at least ¶ 97, “In one embodiment, in both the manual and automatic transmissions 62, ECM 12 adjusts throttle valve 34 to reduce the torque output of engine 38 to substantially zero torque or to a minimal positive torque.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of governing the speed of a vehicle of Wetterlund and include using the mechanical stop as an initial zero throttle position; increasing a throttle position and an engine rpm with the actuator lever; monitoring the throttle position and the engine rpm using a machine electronic control unit (ECU); holding the throttle position when the manufacturer-recommended engine rpm is achieved; and, establishing the held throttle position as the calibrated electrical zero throttle position as taught by Grajkowski because it would allow the system to reduce the throttle opening to limit the vehicle or engine speed to the maximum speed regardless of throttle operator demanding a faster speed (Grajkowski ¶ 52).

Regarding claim 17, Wetterlund discloses the method of claim 8 wherein the pedal throttle command comprises an electronic pedal throttle command based on a mechanical pedal position that is electronically adjusted according to a throttle ramp (See at least ¶ 124, “Thus moving the treadle pedal 720 causes a change to both the swashplate angle as well as the throttle position”).   

Regarding claim 18, Wetterlund discloses a method of calibrating an electrical zero throttle position of an electronic speed control system of a vehicle to a desired engine rpm comprising: 
setting the electronic speed control system to calibration mode (See at least ¶ 149, “If a CAN address is claimed at block 1366, vehicle control logic 1306 determines if manual override is selected at block 1370. If manual override is not selected, vehicle control logic 1306 adjusts the vehicle operation settings at block 1372 based on the type of attachment 1316 detected. For example, control logic 1306 retrieves and implements vehicle configuration settings from memory 1304 that correspond to the detected type of attachment 1316”);  
placing an actuator lever against a mechanical stop (See at least ¶ 151, “when powered, treadle lock device 1318 fixes itself to lever 763 and holds lever 763 substantially at the current position. As such, treadle lock device 1318 fixes the position of the internal swashplate of pump 554 to maintain the current vehicle speed.”); 
Wetterlund fails to explicitly disclose using the mechanical stop as an initial zero throttle position; increasing the throttle position and an engine rpm with the actuator lever; monitoring the throttle position and the engine rpm using a machine electronic control unit (ECU); holding the throttle position when the manufacturer-recommended engine rpm is achieved; and, establishing the held throttle position as the calibrated electrical zero throttle position.   
However, Grajkowski teaches using the mechanical stop as an initial zero throttle position (See at least ¶ 97, “In one embodiment, in both the manual and automatic transmissions 62, ECM 12 adjusts throttle valve 34 to reduce the torque output of engine 38 to substantially zero torque or to a minimal positive torque”); increasing the throttle position and an engine rpm with the actuator lever (See at least ¶ 73, “position B to increase or decrease the displacement of throttle plate 36 in response to a movement of throttle control 16”); monitoring the throttle position and the engine rpm using a machine electronic control unit (ECU) (See at least ¶ 104, “ECM 12 monitors the torque applied to drive train 60 based on throttle valve 34, engine manifold pressure, engine speed, and other inputs, as described herein”); holding the throttle position when the manufacturer-recommended engine rpm is achieved (See at least ¶ 9, “The method further includes monitoring at least one of a vehicle speed and an engine speed and receiving a request associated with a maximum vehicle speed. The method includes limiting the vehicle to the maximum vehicle speed upon the at least one of the vehicle speed and the engine speed being less than or equal to a threshold speed. The method further includes limiting the vehicle to a default maximum vehicle speed upon the at least one of the vehicle speed and the engine speed being greater than the threshold speed”); and, establishing the held throttle position as the calibrated electrical zero throttle position (See at least ¶ 97, “In one embodiment, in both the manual and automatic transmissions 62, ECM 12 adjusts throttle valve 34 to reduce the torque output of engine 38 to substantially zero torque or to a minimal positive torque.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of calibrating an electrical zero throttle position of an electronic speed control system of a vehicle to a desired engine rpm of Wetterlund and include using the mechanical stop as an initial zero throttle position; increasing the throttle position and an engine rpm with the actuator lever; monitoring the throttle position and the engine rpm using a machine electronic control unit (ECU); holding the throttle position when the manufacturer-recommended engine rpm is achieved; and, establishing the held throttle position as the calibrated electrical zero throttle position as taught by Grajkowski because it would allow the system to reduce the throttle opening to limit the vehicle or engine speed to the maximum speed regardless of throttle operator demanding a faster speed (Grajkowski ¶ 52).

Regarding claim 19, Wetterlund discloses the method of claim 18.  

However, Grajkowski teaches wherein the desired engine rpm comprises a predetermined engine rpm established by a manufacturer of the vehicle that optimizes engine performance (See at least ¶ 72, “In the normal mode 92 of throttle operation, throttle plate 36 moves linearly with corresponding movement of throttle control 16. In particular, throttle valve assembly 34 opens at a substantially linear rate in response to corresponding movement of throttle control”), (See at least ¶ 76, “the normal drive mode 92 is the default drive mode. Upon the selected drive mode being cancelled, ECM 12 defaults to the normal drive mode 92.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of calibrating an electrical zero throttle position of an electronic speed control system of a vehicle to a desired engine rpm of Wetterlund and include wherein the desired engine rpm comprises a predetermined engine rpm established by a manufacturer of the vehicle that optimizes engine performance as taught by Grajkowski because it would allow the system to reduce the throttle opening to limit the vehicle or engine speed to the maximum speed regardless of throttle operator demanding a faster speed (Grajkowski ¶ 52).

Regarding claim 20, Wetterlund discloses the method of claim 18 wherein holding the throttle position continues as long as the electronic speed control system is set to calibration mode (See at least ¶ 149, “If a CAN address is claimed at block 1366, vehicle control logic 1306 determines if manual override is selected at block 1370. If manual override is not selected, vehicle control logic 1306 adjusts the vehicle operation settings at block 1372 based on the type of attachment 1316 detected. For example, control logic 1306 retrieves and implements vehicle configuration settings from memory 1304 that correspond to the detected type of attachment 1316”).    

Regarding claim 21, Wetterlund discloses the system of claim 1 wherein said transmission configuration is determined by a position of a transmission selector (See at least ¶ 111, “FIGS. 30-32 also show transmission controls 522 and manual throttle 530”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665